Title: To George Washington from Jeremiah Wadsworth, 20 April 1781
From: Wadsworth, Jeremiah
To: Washington, George


                        
                            Dear Sir
                            Hartford April 20th 1781
                        
                        I took the Liberty yesterday to propose in a letter by General Beville that in case the french army marched
                            to Head Quarters—thier rout shou’d be by the Sea Cost. since which I have received a letter from General Rochambeau
                            ordering some preparations which will if made put it out of my power to furnish them on that rout—I find he has an Idea of
                            Marching soon in May—the Country west of this will not afford forage enough before the Green forage is up and I fear an
                            attempt to March sooner will be attended with bad consequences. no exertion of mine shall be wanting to facillitate thier
                            March—but their great consumption of Forage will make it impossible to supply them on their March
                            & at the Camp—before their is new Grass. I have the honor to be with great respect and
                            attachment Your Execels most Obedient Hum. Ser.                        
                        
                            Jere. Wadsworth
                        
                        
                            P.S. The Sea Coast road from hence to Camp will yet be the most eligible unless the Troops are to be at
                                West Point.
                        
                        
                            J.W.
                        
                    